Citation Nr: 0333772	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
50 percent disabling from April 14, 1999.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision that 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective from December 3, 1990.  In 
November 1999, the RO increased the disability evaluation for 
PTSD from 30 percent to 50 percent, effective from April 14, 
1999.  

In January 2001, the Board remanded this case for additional 
development.  In August 2002, the Board denied a claim of 
entitlement to an evaluation for PTSD in excess of 50 percent 
from April 14, 1999.  Thereafter, the veteran filed an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2003, the veteran's attorney and VA General 
Counsel filed a joint motion to vacate the Board's August 
2002 decision.  By an order dated in June 2003, the Court 
granted the joint motion, vacated the Board's August 2002 
decision, and remanded the matter to the Board for 
readjudication.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  (As noted above, the rating for the service-connected 
PTSD was increased during the pendency of this appeal, which 
resulted in a "staged" rating--a 30 percent rating from 
December 3, 1990, and a 50 percent rating from April 14, 
1999.  Fenderson, supra.  Therefore, consideration of the 
veteran's PTSD claim must now include consideration of 
whether a 30 percent evaluation is warranted from December 3, 
1990, and whether an evaluation higher than 50 percent is 
warranted from April 14, 1999.  Id.  The Board notes that the 
issue of entitlement to an evaluation for PTSD in excess of 
30 percent from December 3, 1990, to April 14, 1999, was the 
subject of a recent remand by Board in October 2003 and will 
not be discussed in this remand.  The RO should take action 
to comply with both remands by the Board.)


REMAND

In a June 2003 joint motion filed with the Court, the 
veteran's attorney and VA General Counsel concluded, among 
other things, that the veteran had not been properly advised 
in accordance with the changes brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
with respect to his claim of entitlement to an evaluation for 
PTSD in excess of 50 percent from April 14, 1999.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  The June 2003 joint 
motion concluded that VA had not satisfied its duty to notify 
the veteran of what was needed to substantiate the claim for 
an evaluation for PTSD in excess of 50 percent from April 14, 
1999, particularly with respect to the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Because of 
the specific instructions in the June 2003 joint motion and 
June 2003 Court Order, a remand is required in this case.  

On remand, the RO should also schedule the veteran for a VA 
psychiatric examination to reconcile the conflicting 
information regarding the severity of the veteran's 
psychiatric disability, see 38 C.F.R. § 4.130 (2003) 
(effective from November 7, 1996), especially the extent to 
which service-connected PTSD affects the veteran's 
employability.  Correspondence from the veteran's treating VA 
physician, dated in December 1999 and March 2002, contained 
the opinion that, after seven years as the veteran's treating 
psychiatrist, it was felt that the veteran was severely 
impaired emotionally, socially, and vocationally due to 
service-connected PTSD, and that the severity of impairment 
precluded his ability to earn a living.  In contrast to the 
treating physician's opinions, a June 2001 VA examiner opined 
that the veteran likely had some features of PTSD but not 
enough to meet the diagnostic criteria, and suffered from a 
severe personality disorder.  The June 2001 VA examiner 
further opined that the veteran had a tendency to exaggerate 
his symptomatology and that the majority of the veteran's 
social dysfunction and unemployable was directly related to 
the severe personality disorder rather than any PTSD 
features.  

In light of the variance in opinion regarding the extent to 
which the veteran's service-connected PTSD affects his 
ability to function, the Board finds that further evidentiary 
development is required to reconcile the various conclusions, 
especially since it appears that at least one opinion 
suggesting total occupational impairment is not consistent 
with the findings made on examination in June 2001, or with 
the sort of symptoms contemplated by a total schedular 
rating.  38 C.F.R. § 19.9 (2003); 38 C.F.R. § 4.130 (2003).

For the reasons set out above, the Board will remand this 
case in order to comply with the June 2003 order.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim of entitlement to an 
evaluation for PTSD in excess of 50 
percent from April 14, 1999.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for psychiatric disability from April 
1999 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist who has not previously 
examined the veteran to determine the 
nature and severity of his service-
connected PTSD.  Psychological testing 
should be conducted with a view toward 
determining the severity of the veteran's 
PTSD symptoms.  The claims files, along 
with all additional evidence obtained 
pursuant to the instructions above, must 
be made available to and reviewed by the 
psychiatrist.  

The psychiatrist should review the claims 
file, examine the veteran, and 
distinguish between the symptoms due to 
service-connected disability and those 
due to any co-existing non-service-
connected psychiatric disability.  If the 
psychiatrist is unable to disassociate 
the psychiatric symptoms of PTSD from 
those of another, the examiner should so 
indicate.  The psychiatrist should assign 
a GAF score and explain the significance 
of the score in terms of social and 
industrial impairment.  Findings 
necessary to apply the criteria in 
38 C.F.R. § 4.130 (2003) should be set 
forth.  The rationale for the 
psychiatrist's opinions should be 
explained in detail.  All opinions should 
be explained in light of the opinions 
already of record.  See discussion, 
supra.  If the psychiatrist provides an 
opinion that is contrary to one already 
of record, the psychiatrist should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from those opinions 
already of record.  (The psychiatrist 
must address the findings provided by a 
VA examiner in June 2001 as well as those 
provided by the veteran's treating VA 
psychiatrist in December 1999 and March 
2002.)

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the psychiatrist for 
necessary corrective action, as 
appropriate.

5.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claim, considering whether 
assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the SSOC was 
issued in November 2001.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

